The opinion of the court was delivered by
Dawson, J.:
The defendant was convicted of making an assault on a boy. On the assumption that the boy’s father was permitting his cattle to eat defendant’s feed, defendant went out one morning armed with a shotgun and a whip and compelled the boy, a lad of eleven years, to assist him in driving the cattle to his (defendant’s) corral.
Defendant was charged, not only with an assault upon the boy, but also with having made a “gun play” the same morning upon the boy’s father and sister. The jury ignored the charge based upon the assault on the father, and likewise the charge of assault upon the sister. As to those charges, no verdict was rendered and neither party objected to this omission.
Defendant contends that the evidence to support his conviction of assault upon the boy was insufficient. 'The boy testified plainly, simply, and positively, that defendant pointed the shotgun at him and ordered him to help turn the cows towards defendant’s corral. That alone would be sufficient if the jury saw fit to believe it, and if their verdict had the approval of the trial judge. (3 Cyc. 1022, 1025; 40 id. 871.) Here, however, there were some corroborative circumstances. The father testified that he heard his son crying. The fact that the defendant carried a gun and a whip was admitted; and various facts and *751circumstances tended to prove that defendant compelled the boy to assist him in driving the father’s cows to the defendant’s corral. Such an invasion of the boy’s freedom was itself an assault. (2 Cooley’s Blackstone, 4th ed., 943.) The case is too clear for discussion; the record discloses no error; and the judgment is affirmed.